   Case 2:16-md-02724-CMR Document 1509 Filed 09/09/20 Page 1 of 24




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA




                                      MDL No. 2724
IN RE: GENERIC PHARMACEUTICALS
PRICING ANTITRUST LITIGATION
                                      16-MD-2724

THIS DOCUMENT RELATES TO:             HON. CYNTHIA M. RUFE
ALL ACTIONS




    DEFENDANTS’ MEMORANDUM OF LAW REGARDING DEPOSITIONS
  IN SUPPORT OF DEFENDANTS’ PROPOSED CASE MANAGEMENT ORDER
   SCHEDULING DISCOVERY, MOTIONS, AND OTHER PROCEEDINGS TO
              BRING THE BELLWETHER CASES TO TRIAL
         Case 2:16-md-02724-CMR Document 1509 Filed 09/09/20 Page 2 of 24




                                                         TABLE OF CONTENTS

                                                                                                                                         Page

PRELIMINARY STATEMENT .....................................................................................................1

BACKGROUND .............................................................................................................................3

ARGUMENT ...................................................................................................................................4

          A.         The Federal Rules And Applicable Case Law Permit Only One
                     Deposition ............................................................................................................... 4

          B.         Permitting Fact Witnesses To Be Deposed Multiple Times Would
                     Be Inconsistent With This Court’s Case Management Orders And
                     Plaintiffs’ Prior Positions ........................................................................................ 8

          C.         Whether Limiting The Parties To A Single Deposition Of Each
                     Fact Witness Will Delay Resolution Of The Bellwether Cases Is
                     Not Grounds To Deviate From The Federal Rules Or Controlling
                     Case Law ................................................................................................................. 9

CONCLUSION ..............................................................................................................................10




                                                                       i
          Case 2:16-md-02724-CMR Document 1509 Filed 09/09/20 Page 3 of 24




                                                 TABLE OF AUTHORITIES

                                                                                                                                     Page(s)


                                                                 CASES

In re C.R. Bard, Inc. Pelvic Repair Sys. Prod. Liab. Litig.,
        MDL No. 2187,
        2013 WL 6044415 (S.D. W. Va. Nov. 13, 2013) ................................................................5

In re Sulfuric Acid Antitrust Litig.,
        230 F.R.D. 527 (N.D. Ill. 2005) ...........................................................................................5

Melhorn v. N.J. Transit Rail Operations, Inc.,
      203 F.R.D. 176 (E.D. Pa. 2001) ...........................................................................................4
St. Fleur v. City of Linden, N.J.,
        No. 15-cv-01464 (SRC)(CLW),
        2017 WL 3448106 (D.N.J. Aug. 10, 2017) .........................................................................4

State Farm Mut. Auto. Ins. Co. v. New Horizont, Inc.,
       254 F.R.D. 227 (E.D. Pa. 2008) .......................................................................................4, 8

                                                              STATUTE

28 U.S.C. § 1407 ..............................................................................................................................4

                                                                 RULES

Fed. R. Civ. P. 26 .............................................................................................................................4

Fed. R. Civ. P. 30 .................................................................................................................2, 4, 5, 9




                                                                       ii
        Case 2:16-md-02724-CMR Document 1509 Filed 09/09/20 Page 4 of 24




         Pursuant to the Court’s Order dated September 2, 2020 [MDL Doc. No. 1499],

Defendants submit this memorandum of law in support of their motion requesting that the Court

enter an order providing that fact witnesses may only be subjected to a single deposition in this

MDL – whether deposed in the bellwether cases or otherwise – absent agreement of the parties

or leave of Court following a showing of good cause.

                                     PRELIMINARY STATEMENT

         The Federal Rules permit only one deposition of a fact witness (absent leave of the

Court) -- no exception to the rule is warranted here. The States and the Private Plaintiffs allege

that Defendants engaged in “pervasive and industry-wide” conduct that they contend is “part of a

larger, overarching understanding” to harm competition throughout the entire “generic

pharmaceutical industry throughout the United States.” Defendants vehemently deny these

accusations. More importantly for present purposes, fact witnesses will be asked about their

responsibilities and knowledge on subjects relevant not just to one case, but to the entire MDL.1

Additional depositions of those witnesses inherently will be duplicative, wasteful of the Court’s

and the parties’ time, open opportunities for Plaintiffs to fish for discovery, and give Plaintiffs

multiple unfair bites at the apple.2

         Plaintiffs originally argued that, during the bellwether deposition period, they need only

depose fact witnesses as to those bellwether cases while retaining the right to re-depose those

witnesses again on so-called non-bellwether issues. Plaintiffs appear to have now abandoned

even that limiting principle in favor of an open-ended option to depose a witness again on any




1
  Because each case involves different products, markets, and defendants, there may be some witnesses unique to
individual cases (who only need to be deposed for those cases).
2
  Even if the Court were to limit any second deposition to questions that were not, and could not have been, asked in
a witness’s first deposition, this MDL could become embroiled in innumerable disputes over that issue alone.
        Case 2:16-md-02724-CMR Document 1509 Filed 09/09/20 Page 5 of 24




issue.3 Both of Plaintiffs’ approaches should be rejected, and the Court should enter an order

providing that fact witnesses may only be subjected to a single deposition, unless the parties

agree to, or the Court grants leave based on a showing of good cause for, a second deposition.

Defendants respectfully submit that the proposed order is quite modest and will not deprive

Plaintiffs of discovery, if they show good reason to depose a fact witness twice.

         First, Plaintiffs’ position is contrary to the Federal Rules of Civil Procedure and

controlling case law. Rule 30(a)(2)(A)(ii) provides that a party must seek leave of Court to

depose a fact witness where “the deponent has already been deposed in the case[.]” As courts in

this circuit and elsewhere have recognized, permitting serial depositions is wasteful and provides

the deposing party with an unfair strategic advantage. While the rule limits a party to one

deposition per case, this rationale is even more applicable in MDLs where the purpose of

coordinating dozens of cases filed in different jurisdictions by differently situated plaintiffs for

pre-trial purposes is to promote efficiency and avoid redundant discovery. 4 For this reason,

among others, courts presiding over MDLs regularly enter orders providing that fact witnesses

may only be deposed once.

         Second, employees do not work in artificial silos of facts relevant to the bellwether cases

but not the non-bellwether cases. On the contrary, many anticipated fact witnesses’

responsibilities encompassed multiple products or functions (several individuals have been sued

or identified in multiple MDL complaints). Given the States’ allegations in its bellwether case of

an overarching, industry-wide conspiracy, and the fact that witnesses’ responsibilities often are


3
  Proposed Schedule for End-Payer Plaintiffs and State Attorneys General Bellwether Cases, MDL Doc. No. 1497,
Exhibit 1, p. 2, n.2 (“All deadlines in sections B, C, D and E and [sic] will not be possible, and will need to be
adjusted, if Plaintiffs are limited to deposing bellwether witnesses only once.”). See also Direct Purchaser Plaintiffs’
Notice of Proposed Case Management Order, MDL Doc. No. 1496, Exhibit 1, p. 2, n.2 (same).
4
  And, as the Court knows, it has ordered discovery in this MDL to be MDL-wide, and not cabined in by the specific
claims asserted against the particular defendants named in the various complaints.
                                                           2
        Case 2:16-md-02724-CMR Document 1509 Filed 09/09/20 Page 6 of 24




not limited by product, every meaningful line of inquiry can and should be covered in a single

deposition. Nothing of consequence should remain to question the witness a second time. In the

unlikely event that there is a good reason to impose on a witness a second time, the parties can

agree to it, or the Court - on a showing of good cause - can order it.

         Third, permitting Plaintiffs to reserve the right to re-depose fact witnesses would be

inconsistent with this Court’s prior case management orders and Plaintiffs’ own previous

positions with respect to those orders. Specifically, PTO No. 105 provides that depositions in all

cases will proceed at the same time. In prior submissions, Plaintiffs advocated against case

management proposals that would lead to “multiple depositions of the same witnesses[.]”5

Because it now suits their purposes, Plaintiffs are abandoning their prior position – a position

they successfully advanced to obtain extremely broad discovery from Defendants. Plaintiffs’

gamesmanship should be rejected.

                                               BACKGROUND

         The Court has ordered that three sets of complaints by Private Plaintiffs and one

complaint by the States proceed as bellwethers (collectively, the “Bellwether Cases”).6 Pursuant

to PTO No. 132 [MDL Doc. No. 1443], the parties engaged in negotiations with respect to a

proposed schedule for the Bellwether Cases. Among the issues about which the parties were

unable to reach agreement is whether fact witnesses who are deposed in the Bellwether Cases

can be deposed again later in this MDL.


5
   Plaintiffs’ July 29, 2019 Letter Brief to Special Master Marion at 1-2.
6
   Pending before the Court is Certain Defendants’ motion for clarification regarding the Court’s July 14, 2020
memorandum and order on bellwether selection. (MDL Doc. No. 1479.) As set forth in that motion, Defendants
read the Court’s memorandum and order as expressly including Indirect Reseller Plaintiffs’ (“IRPs”) in the
definition of “Private Plaintiffs” whose clobetasol, clomipramine, and pravastatin cases would proceed as
bellwethers along with identical complaints by Direct Purchaser Plaintiffs (“DPPs”) and End Purchaser Plaintiffs
(“EPPs”). The Private Plaintiffs’ class action complaints as to clobetasol, clomipramine and pravastatin are referred
to herein as the “Individual Product Bellwether Cases” and the State Plaintiffs’ Teva-centric Amended Complaint
filed November 1, 2019 as the “Teva AG Bellwether Case.”
                                                          3
      Case 2:16-md-02724-CMR Document 1509 Filed 09/09/20 Page 7 of 24




                                          ARGUMENT

A.     The Federal Rules And Applicable Case Law Permit Only One Deposition

       Defendants’ position that a fact witness should only be deposed once is nothing more

than a restatement of the law and common MDL practice. The Federal Rules of Civil Procedure

provide that, absent leave of Court, an individual or corporation may only be deposed once. Fed.

R. Civ. P. 30(a)(2)(A)(ii) (party must seek leave to depose witness where “the deponent has

already been deposed in the case”); see also Fed. R. Civ. P. 26(b)(2)(C)(i) (discouraging

“unreasonably cumulative or duplicative” discovery); Melhorn v. N.J. Transit Rail Operations,

Inc., 203 F.R.D. 176, 180 (E.D. Pa. 2001) (“Absent some showing of need or good reason for

doing so, a deponent should not be required to appear for a second deposition.”); St. Fleur v. City

of Linden, N.J., No. 15-cv-01464 (SRC)(CLW), 2017 WL 3448106, at *4 (D.N.J. Aug. 10, 2017)

(same). This sensible rule exists to promote efficient litigation and prevent gamesmanship:

               The policy against permitting a second deposition of an already-
               deposed deponent is equally applicable to depositions of
               individuals and organizations…. In both cases, each new
               deposition requires the deponent to spend time preparing for the
               deposition, traveling to the deposition, and providing testimony. In
               addition, allowing for serial depositions, whether of an individual
               or organization, provides the deposing party with an unfair
               strategic advantage, offering it multiple bites at the apple, each
               time with better information than the last.

State Farm Mut. Auto. Ins. Co. v. New Horizont, Inc., 254 F.R.D. 227, 235 (E.D. Pa. 2008).

       Multiple depositions of the same fact witness will lead to duplication and inefficiencies

inconsistent with the very purpose of this MDL: to “serve the convenience of [the] parties and

witnesses and promote the just and efficient conduct of this litigation.” See JPML Order, MDL

Doc. No. 1 at 2; see also 28 U.S.C. § 1407(a) (MDL transfers done “for the convenience of the

parties and witnesses and will promote the just and efficient conduct of such actions”) (emphasis

                                                4
          Case 2:16-md-02724-CMR Document 1509 Filed 09/09/20 Page 8 of 24




added). For that reason, MDL courts routinely prohibit a second bite at the apple, absent leave of

the court. See In re Sulfuric Acid Antitrust Litig., 230 F.R.D. 527, 531 (N.D. Ill. 2005)

(“Because the plaintiffs issued their notice for a second deposition of Mr. Ross without first

seeking leave of the court, the notice was invalid under [Fed. R. Civ. P. 30(a)(2)(A)(ii)]).”); In re

C.R. Bard, Inc. Pelvic Repair Sys. Prod. Liab. Litig., MDL No. 2187, 2013 WL 6044415, at *1

(S.D. W. Va. Nov. 13, 2013) (“Federal Rule of Civil Procedure 30(a)(2) requires a party to

obtain leave of court to take the deposition of a witness that has already been deposed in the

case.”). MDL courts routinely enter case management orders that limit parties to a single

deposition of any one witness. See, e.g., In re Nat’l Prescription Opiate Litig., No. 1:17-MD-

2804, ECF No. 643 at 4 (N.D. Ohio Jun. 20, 2018) (“Depositions taken in this MDL pursuant to

this Order shall not be retaken in this MDL without further order of the court upon good cause

shown or an agreement of the parties.”) (Ex. A); In re Lithium Ion Batteries Antitrust Litig., No.

13-MD-2420-YGR DMR, ECF No. 905 (N.D. Cal. Oct. 19, 2015) (same) (Ex. B); In re Avaulta

Pelvic Support Sys. Prods. Liab. Litig., MDL No. 2187, ECF No. 55 (S.D. W. Va. June 7, 2011)

(same) (Ex. C); In re Bextra & Celebrex Mktg., Sales Practices & Prod. Liab. Litig., MDL No.

1699, ECF No. 169 (N.D. Cal. Feb. 7, 2006) (same) (Ex. D); In re Sulfuric Acid Antitrust Litig.,

MDL No. 1536, ECF No. 218 (N.D. Ill. Aug. 19, 2005) (same) (Ex. E); In re Zyprexa Prods.

Liab. Litig., MDL No. 1596, ECF No. 70 (E.D.N.Y. Aug. 18, 2004) (same) (Ex. F).7

           Nothing in the Bellwether Cases warrants upending well-established laws and MDL

practices against burdening a fact witness with multiple depositions. The sheer breadth of the

overarching conspiracy allegations in the Teva AG Bellwether Case demonstrates that every

subject relevant to this MDL may potentially be covered in a Teva AG Bellwether Case


7
    Copies of these orders are attached as exhibits herewith.
                                                                5
        Case 2:16-md-02724-CMR Document 1509 Filed 09/09/20 Page 9 of 24




deposition. In the opening paragraphs of their complaint, the States allege the existence of an

overarching conspiracy encompassing both price-fixing and market allocation that “permeated

every segment” of the “generic pharmaceutical industry.” Teva Compl. ¶ 1. 8

          According to the States, each Defendant allegedly harmed competition “across the

generic drug industry” and “throughout the United States” for years. Id. at ¶¶ 5-6. The actions

were purportedly “widespread” and designed not just for a handful of products, but allegedly

extended to each Defendant’s entire “product portfolios,” including existing and future products

they may or may not sell, thereby bringing into discovery well over a hundred pharmaceuticals.

Id. at ¶¶ 16, 18 and 150. The allegations contained in the States’ two non-bellwether complaints,

as well as the overarching conspiracy complaints of the Private Plaintiffs, are similar with the

Teva AG Bellwether Case.9

        As a practical matter, a corporate employee who might be deposed in the Bellwether

Cases likely will have responsibilities touching multiple MDL cases. He or she cannot put

blinders on his/her knowledge about the Bellwether Cases vis-à-vis the non-Bellwether Cases.

The complaint in the Teva AG Bellwether Case is replete with allegations of significant fact

witnesses simultaneously involved in pricing and sales across scores of Bellwether Cases

products, non-Bellwether Cases products and even non-MDL products. See, e.g., Teva

Complaint ¶¶ 602, 608, 626, 674, 745, 990.




8
  No. 2:19-cv-02407-CMR, ECF No. 106 (D. Conn. Nov. 1, 2019).
9
  See, e.g., State AGs’ Heritage Complaint, ¶¶ 11-12 (referring to a conduct that “is pervasive and industry-wide”
and noting that “the schemes identified herein are part of a larger, overarching understanding about how generic
manufacturers fix prices and allocate markets to suppress competition” “across their respective broad product
portfolios”) (E.D. Pa. June 15, 2018); State AGs’ Dermatology Complaint, ¶ 5 (referring to an “understanding [that]
has permeated every segment of the industry”) (D. Conn. June 10, 2020); DPPs’ Teva-centric complaint, ¶ 11
(referring to an “overarching scheme” involving “far more than 100 generic drugs”) (E.D. Pa. Feb. 7, 2020); EPPs’
Heritage-centric Complaint, ¶ 2 (referring to “an overarching conspiracy, the purpose of which was to raise prices
and minimize competition in the generic drug industry for numerous generic drugs”) (E.D. Pa. Apr. 1, 2019).
                                                        6
       Case 2:16-md-02724-CMR Document 1509 Filed 09/09/20 Page 10 of 24




        The way in which Plaintiffs have structured their allegations exacerbates the problems of

serial depositions. The one-on-one communications among competitors that Plaintiffs allege

typically involved multiple products. See, e.g., Teva Complaint ¶¶ 609, 776, 863. For example,

Plaintiffs allege that inappropriate communications relating to numerous products occurred at the

Annual Meeting of the National Association of Chain Drug Stores (“NACDS”) from April 20-

23, 2013. This event is featured in complaint allegations for both Bellwether Cases and multiple

non-Bellwether Cases.10 Consider also a drug like tizanidine, which is in the Teva AG

Bellwether Case and some non-Bellwether Cases. Private Plaintiffs could depose a pricing

executive about tizanidine in the Teva AG Bellwether Case, and having studied the first

transcript, depose him/her again in their non-Bellwether Cases.

        As these examples illustrate, it would be wasteful and burdensome to expect a fact

witness to answer questions strictly limited to the Bellwether Cases, only to have to answer the

same questions again in any subsequent deposition regarding non-Bellwether Cases. To date,

Plaintiffs have not articulated any issues related to their allegations in non-Bellwether Cases that

would justify serial depositions.

        Making matters worse, not only do Plaintiffs seek the right to re-depose a witness in non-

Bellwether Cases, they will not even commit that all Plaintiffs – whether they are in the

Bellwether Cases or not – must participate in depositions during the bellwether phase. Thus,

under Plaintiffs’ proposal, the IRPs and Kroger Plaintiffs, for example, would not be required to

participate in those depositions and would reserve the right to depose again a witness who was



10
  See DPPs’ Clobetasol Complaint, ¶ 119 (E.D. Pa. Aug. 15, 2017); DPPs’ Clomipramine Complaint, ¶ 104 (E.D.
Pa. Aug. 15, 2017); DPPs’ Pravastatin Complaint, ¶ 117 (E.D. Pa. Aug. 15, 2017); EPPs’ Clobetasol Complaint, ¶
135 (E.D. Pa. Apr. 1, 2019); EPPs’ Clomipramine Complaint, ¶ 119 (E.D. Pa. Apr. 1, 2019); EPPs’ Pravastatin
Complaint, ¶ 153 (E.D. Pa. Apr. 1, 2019); EPPs’ Heritage-centric Complaint, Exhibit 1 (E.D. Pa. Apr. 1, 2019); and
IRPs’ Divalproex Complaint, ¶ 92 (E.D. Pa. Apr. 1, 2019).
                                                        7
       Case 2:16-md-02724-CMR Document 1509 Filed 09/09/20 Page 11 of 24




deposed during the bellwether phase, even though these non-Bellwether Cases plaintiffs have

asserted claims and included products similar (and as to the IRPs, identical)to those that are

alleged in the Bellwether Cases.11 The non-Bellwether Cases plaintiffs (and indeed, all of the

plaintiffs) will be able to review what was asked and answered of a witness in the first round of

depositions, explore opportunities to fish for more discovery based on the answers, and then

allow for more questioning of the same witness on the same subject matter in subsequent

depositions. In other words, the non-Bellwether Cases plaintiffs (and all the other plaintiffs)

would impermissibly gain “an unfair strategic advantage, offering [them] multiple bites at the

apple, each time with better information than the last.” State Farm, 254 F.R.D. at 235. That

would be an unjust and unfair result, particularly in the context of an MDL where the entire

purpose of consolidating the cases is to promote efficiency and avoid duplication.

B.       Permitting Fact Witnesses To Be Deposed Multiple Times Would Be Inconsistent
         With This Court’s Case Management Orders And Plaintiffs’ Prior Positions

         In attempting to retain the ability to successively depose the same fact witness, Plaintiffs

have abandoned a principle that they have consistently championed, and which was embodied in

PTO 105 – i.e., that discovery, including depositions, should proceed and conclude for “all

cases” at the same time. See PTO No. 105 ¶ 8; Plaintiffs’ Proposed Case Management Order

and Discovery Schedule, July 29, 2019, ¶ 7. Indeed, in the past, Plaintiffs stated that they too

wanted to avoid “multiple depositions of the same witnesses[.]” Plaintiffs’ July 29, 2019 Letter

Brief to Special Master Marion at 1-2 (challenging Defendants proposal because it would “result

in redundancy of discovery efforts (e.g., multiple time-consuming searches in the same files for



11
  EPPs and State Plaintiffs understand the incongruity of allowing for serial depositions for Plaintiffs who are not in
the Bellwether Cases. During negotiations with Defendants about a joint scheduling proposal, EPPs and State
Plaintiffs agreed that any Plaintiff who has claims overlapping with the claims encompassed in the Bellwether Cases
must examine any fact witness already being deposed in the Bellwether Cases during the same deposition.
                                                          8
       Case 2:16-md-02724-CMR Document 1509 Filed 09/09/20 Page 12 of 24




responsive documents, multiple depositions of the same witnesses) that will compound costs and

delay, and will thwart the goals of judicial economy and efficiency that led to the JPML’s

creation of this MDL in the first place”) (emphasis added).12 Yet Plaintiffs now seem to have

buyer’s remorse, asking for multiple bites at the apple when they previously touted the

efficiencies of a case management structure tied to single depositions. Plaintiffs should not be

allowed to turn back. Judicial economy and fairness to Defendants, as dictated by the Federal

Rules and common MDL practices, limit Plaintiffs to one deposition of any fact witness.

C.      Whether Limiting The Parties To A Single Deposition Of Each
        Fact Witness Will Delay Resolution Of The Bellwether Cases Is Not
        Grounds To Deviate From The Federal Rules Or Controlling Case Law

        Despite the plain language of Federal Rule of Civil Procedure 30 and controlling case

law, Plaintiffs claim that they should not be prohibited from serially deposing fact witnesses

because “if such a limitation is imposed, all proposed deadlines [in their bellwether schedule]

must be extended by at least 4-6 months, and possibly more.”13 MDL Doc. No. 1497 at 2. But

this is a problem of Plaintiffs’ own making. Plaintiffs provide no explanation why limiting fact

witnesses to a single deposition would require an extension of their proposed bellwether

schedules. Simply because the parties would be required to ask questions regarding all issues

and all products in one deposition should not extend the schedule. Rather, parties with similar

interests should coordinate their efforts to allocate time and avoid redundant questioning, as is

done in countless other complex litigation matters. Plaintiffs should propose realistic schedules




12
   Special Master Marion adopted Plaintiffs’ concerns in his August 16, 2019 Report and Recommendation, noting
that “[t]he phased approach proposed by the Defendants may risk redundancy, multiple depositions of witnesses, and
confusion” (at 4 ¶ 2) (emphasis added).
13
   See also MDL Doc. No. 1497 at 6 n.2 (“All deadlines in [certain sections of the proposed schedule] will not be
possible, and will need to be adjusted, if Plaintiffs are limited to deposing bellwether witnesses only once”); MDL
Doc. No. 1496-1 at 2 n.2 (same).

                                                        9
       Case 2:16-md-02724-CMR Document 1509 Filed 09/09/20 Page 13 of 24




that permit the completion of necessary discovery – if more time is necessary for depositions to

be taken in the manner required by the Federal Rules, Plaintiffs should have included that time in

their proposed schedule (Defendants are not necessarily opposed to such a proposal).14

                                               CONCLUSION

        For the reasons set forth above, Defendants respectfully submit that the Court should

enter an order providing that fact witnesses may only be deposed once in this MDL absent either

(1) an agreement of the parties, or (2) leave of Court following a showing of good cause.




14
  To the extent Plaintiffs argue that they should be entitled to re-depose witnesses because Defendants have not
produced documents in response to Plaintiffs’ Second Set of Requests for Production of Documents to Defendants,
dated July 10, 2020 (the “July 2020 RFPs”), even if assumed true, is an issue of Plaintiffs’ own making. The July
2020 RFPs are materially similar to Plaintiffs’ initial document requests, which (with limited exceptions) only
expands the definition of “Drugs at Issue” to include products added to the MDL after September 2019. Plaintiffs,
however, have known or should have known about all of those products months before they served this discovery.
This is likely true even with respect to those products added to the MDL through the State Plaintiffs’ June 2020
complaint. The State Plaintiffs represented to the Court that they would be filing that complaint more than six
months before it was filed, and they surely knew many (if not all) of the products that would be added to the MDL.
Yet Plaintiffs continued to negotiate with Defendants and otherwise engage in document discovery without regard to
any of the post-September 2019 products. Moreover, given that Plaintiffs have proposed a fact discovery period
ending in the spring of 2022, there is every reason to believe that Defendants will have produced documents
responsive to the July 2020 RFPs in time for any such documents to be incorporated into fact depositions.

                                                       10
     Case 2:16-md-02724-CMR Document 1509 Filed 09/09/20 Page 14 of 24




Dated: September 9, 2020

Respectfully submitted,


/s/ Sheron Korpus                            /s/ James W. Matthews
Sheron Korpus                                James W. Matthews
Seth A. Moskowitz                            Katy E. Koski
KASOWITZ BENSON TORRES LLP                   John F. Nagle
1633 Broadway                                FOLEY & LARDNER LLP
New York, New York 10019                     111 Huntington Avenue
Tel: (212) 506-1700                          Boston, Massachusetts 02199
Fax: (212) 506-1800                          Tel: (617) 342-4000
skorpus@kasowitz.com                         Fax: (617) 342-4001
smoskowitz@kasowitz.com                      jmatthews@foley.com
                                             kkoski@foley.com
Counsel for Actavis Holdco U.S., Inc. and    jnagle@foley.com
Actavis Pharma, Inc.
                                             James T. McKeown
                                             Elizabeth A. N. Haas
/s/ Steven A. Reed                           Kate E. Gehl
Steven A. Reed                               FOLEY & LARDNER LLP
R. Brendan Fee                               777 E. Wisconsin Avenue
Melina R. DiMattio                           Milwaukee, WI 53202
MORGAN, LEWIS & BOCKIUS LLP                  Tel: (414) 271-2400
1701 Market Street                           Fax: (414) 297-4900
Philadelphia, PA 19103                       jmckeown@foley.com
Telephone: +1.215.963.5000                   ehaas@foley.com
Facsimile: +1.215.963.5001                   kgehl@foley.com
steven.reed@morganlewis.com
brendan.fee@morganlewis.com                  Steven F. Cherry
melina.dimattio@morganlewis.com              April N. Williams
                                             Claire Bergeron
Wendy West Feinstein                         WILMER CUTLER PICKERING
One Oxford Centre                            HALE AND DORR LLP
Thirty-Second Floor                          1875 Pennsylvania Avenue, NW
Pittsburgh, PA 15219-6401                    Washington, D.C. 20006
Telephone: +1.412.560.7455                   Tel: (202) 663-6000
Facsimile: +1.412.560.7001                   Fax: (202) 663-6363
wendy.feinstein@morganlewis.com              steven.cherry@wilmerhale.com
                                             april.williams@wilmerhale.com
Counsel for Glenmark Pharmaceuticals Inc.,   claire.bergeron@wilmerhale.com
USA
     Case 2:16-md-02724-CMR Document 1509 Filed 09/09/20 Page 15 of 24




Terry M. Henry                          /s/ John E. Schmidtlein
Melanie S. Carter                       John E. Schmidtlein
BLANK ROME LLP                          Sarah F. Kirkpatrick
One Logan Square                        WILLIAMS & CONNOLLY LLP
130 North 18th Street                   725 Twelfth Street, N.W.
Philadelphia, PA 19103                  Washington, D.C. 20005
Tel: (215) 569-5644                     Phone: (202) 434-5000
Fax: (215) 832-5644                     Fax: (202) 434-5029
                                        jschmidtlein@wc.com
Counsel for Apotex Corp.                skirkpatrick@wc.com

 /s/ Gerald E. Arth                     Attorneys for Par Pharmaceutical, Inc.
Gerald E. Arth
                                        /s/ Jason R. Parish
Ryan T. Becker
                                        Jason R. Parish
FOX ROTHSCHILD LLP
                                        Martin J. Amundson
2000 Market Street, 20th Floor
                                        BUCHANAN INGERSOLL & ROONEY
Philadelphia, PA 19103
                                        PC
Tel.: (215) 299-2000
                                        1700 K Street, NW
Fax: (215) 299-2150
                                        Washington, D.C. 20006
garth@foxrothschild.com
                                        Telephone: (202) 452-7900
rbecker@foxrothschild.com
                                        jason.parish@bipc.com
                                        martin.amundson@bipc.com
George G. Gordon
Stephen D. Brown
                                        Bradley Kitlowski
Julia Chapman
                                        BUCHANAN INGERSOLL & ROONEY
DECHERT LLP
                                        PC
2929 Arch Street
                                        Union Trust Building
Philadelphia, PA 19104-2808
                                        501 Grant Street
Tel.: (215) 994-2382
                                        Pittsburgh, PA 15219
Fax: (215) 655-2240
                                        Telephone: (412) 562-8800
george.gordon@dechert.com
                                        bradley.kitlowski@bipc.com
stephen.brown@dechert.com
julia.chapman@dechert.com
                                        Counsel for Zydus Pharmaceuticals (USA)
                                        Inc.
Counsel for Lannett Company, Inc.
     Case 2:16-md-02724-CMR Document 1509 Filed 09/09/20 Page 16 of 24




/s/ Saul P. Morgenstern                    /s/ Chul Pak
Saul P. Morgenstern                        Chul Pak
Margaret A. Rogers                         WILSON SONSINI GOODRICH &
ARNOLD & PORTER                            ROSATI, PC
  KAYE SCHOLER LLP                         1301 Avenue of the Americas 40th Floor
250 W. 55th Street                         New York, New York 10019
New York, NY 10019                         Tel: (212) 497-7726
Tel: (212) 836-8000                        Fax: (212) 999-5899
Fax: (212) 836-8689                        cpak@wsgr.com
saul.morgenstern@arnoldporter.com
margaret.rogers@arnoldporter.com           Seth C. Silber
                                           Jeffrey C. Bank
Laura S. Shores                            WILSON SONSINI GOODRICH &
ARNOLD & PORTER                            ROSATI, PC
  KAYE SCHOLER LLP                         1700 K Street, NW Fifth Floor
601 Massachusetts Avenue                   Washington, DC 20006
Washington, DC 20001                       Tel: (202) 973-8824
Tel: (202) 942-5000                        Fax: (202) 973-8899
Fax: (202) 942-5999                        ssilber@wsgr.com
laura.shores@arnoldporter.com              jbank@wsgr.com

Counsel for Sandoz Inc. and Fougera        Adam K. Levin
Pharmaceuticals Inc.                       Benjamin F. Holt
                                           Justin W. Bernick
/s/ Stacey Anne Mahoney                    HOGAN LOVELLS US LLP
Stacey Anne Mahoney                        555 Thirteenth Street, NW
MORGAN, LEWIS & BOCKIUS LLP                Washington, D.C. 20004
101 Park Avenue                            Tel: (202) 637-5600
New York, New York 10178                   Fax: (202) 637-5910
Telephone: (212) 309-6000                  adam.levin@hoganlovells.com
Facsimile: (212) 309-6001                  benjamin.holt@hoganlovells.com
stacey.mahoney@morganlewis.com             justin.bernick@hoganlovells.com

Counsel for Breckenridge Pharmaceutical,   Counsel for Mylan Inc., Mylan
Inc.                                       Pharmaceuticals, Inc., UDL Laboratories,
                                           Inc., and Mylan N.V
     Case 2:16-md-02724-CMR Document 1509 Filed 09/09/20 Page 17 of 24




/s/ Erik T. Koons                            /s/ J. Gordon Cooney, Jr.
John M. Taladay                              J. Gordon Cooney, Jr.
Erik T. Koons                                John J. Pease, III
Stacy L. Turner                              Alison Tanchyk
Christopher P. Wilson                        William T. McEnroe
BAKER BOTTS LLP                              MORGAN, LEWIS & BOCKIUS LLP
700 K Street NW                              1701 Market Street
Washington, DC 20001                         Philadelphia, PA 19103
Telephone: (202) 639-7700                    Tel: (215) 963-5000
Facsimile: (202) 639-7890                    Fax: (215) 963-5001
john.taladay@bakerbotts.com                  jgcooney@morganlewis.com
erik.koons@bakerbotts.com                    john.pease@morganlewis.com
stacy.turner@bakerbotts.com                  alison.tanchyk@morganlewis.com
christopher.wilson@bakerbotts.com            william.mcenroe@morganlewis.com

Lauri A. Kavulich                            Amanda B. Robinson
Ann E. Lemmo                                 MORGAN, LEWIS & BOCKIUS LLP
CLARK HILL PLC                               1111 Pennsylvania Avenue, NW
2001 Market St, Suite 2620                   Washington, D.C. 20004
Philadelphia, PA 19103                       Tel: (202) 739-3000
Telephone: (215) 640-8500                    Fax: (202) 739-3001
Facsimile: (215) 640-8501                    amanda.robinson@morganlewis.com
lkavulich@clarkhill.com
alemmo@clarkhill.com                         Counsel for Teva Pharmaceuticals USA,
                                             Inc. and Pliva
Lindsay S. Fouse
CLARK HILL PLC                               /s/ Leiv Blad
301 Grant St, 14th Floor                     Leiv Blad
Pittsburgh, PA 15219                         Zarema Jaramillo
Telephone: (412) 394-7711                    Meg Slachetka
Facsimile: (412) 394-2555                    LOWENSTEIN SANDLER LLP
lfouse@clarkhill.com                         2200 Pennsylvania Avenue
                                             Washington, DC 20037
Counsel for Sun Pharmaceutical Industries,   Tel.: (202) 753-3800
Inc., Mutual Pharmaceutical Company,         Fax: (202) 753-3838
Taro Pharmaceutical Industries, Ltd., and    lblad@lowenstein.com
Taro Pharmaceuticals U.S.A., Inc.            zjaramillo@lowenstein.com
                                             mslachetka@lowenstein.com

                                             Attorneys for Lupin Pharmaceuticals, Inc.
      Case 2:16-md-02724-CMR Document 1509 Filed 09/09/20 Page 18 of 24




/s/ Raymond A. Jacobsen, Jr.                /s/ Robin D. Adelstein
Raymond A. Jacobsen, Jr.                   Robin D. Adelstein
Paul M. Thompson                           Mark A. Robertson
Lisa A. Peterson                           Gerald A. Stein
MCDERMOTT WILL & EMERY LLP                 NORTON ROSE FULBRIGHT US LLP
500 N. Capitol St., NW                     1301 Avenue of the Americas
Washington, D.C. 20001                     New York, New York 10019
202-756-8000                               Tel.: (212) 318-3000
rayjacobsen@mwe.com                        Fax: (212) 808-3400
pthompson@mwe.com                          robin.adelstein@nortonrosefulbright.com
lpeterson@mwe.com                          mark.robertson@nortonrosefulbright.com
                                           gerald.stein@nortonrosefulbright.com
Nicole L. Castle
MCDERMOTT WILL & EMERY LLP                 Counsel for Valeant Pharmaceuticals North
340 Madison Ave.                           America LLC,
New York, NY 10173                         Valeant Pharmaceuticals International
212-547-5400                               and Oceanside Pharmaceuticals, Inc.
ncastle@mwe.com
                                           /s/ Anthony C. Porcelli
Counsel for Amneal Pharmaceuticals, Inc.   Anthony C. Porcelli
and Amneal Pharmaceuticals LLC, and        POLSINELLI PC
Impax Laboratories, Inc.                   150 North Riverside Plaza, Suite 3000
                                           Chicago, IL 60606
/s/ Ilana H. Eisenstein                    Tel: (312) 819-1900
Ilana H. Eisenstein                        Fax: (312) 819-1910
Ben C. Fabens-Lassen                       aporcelli@polsinelli.com
DLA PIPER LLP (US)
1650 Market Street, Suite 5000             Amy D. Fitts
Philadelphia, PA 19103                     POLSINELLI PC
Tel: (215) 656-3300                        900 w. 48TH Place, Suite 900
Fax: (215) 656-3301                        Kansas City, MO 64112
ilana.eisenstein@dlapiper.com              Tel: (816) 753-1000
ben.fabens-lassen@dlapiper.com             Fax: (816) 222-0425
                                           afitts@polsinelli.com
Edward S. Scheideman
DLA PIPER LLP (US)                         Counsel for Akorn, Inc.,
500 Eighth Street, NW                      Akorn Sales, Inc., and Hi-
Washington, D.C. 20004                     Tech Pharmacal Co. Inc.
Tel: (202) 799-4000
Fax: (202) 799-5000
edward.scheideman@dlapiper.com

Counsel for Pfizer Inc. and
Greenstone, LLC.
     Case 2:16-md-02724-CMR Document 1509 Filed 09/09/20 Page 19 of 24




/s/ Jay P. Lefkowitz                     /s/ J. Clayton Everett, Jr.
Jay P. Lefkowitz, P.C.                   Scott A. Stempel
Devora W. Allon, P.C.                    J. Clayton Everett, Jr.
Alexia R. Brancato                       Tracey F. Milich
KIRKLAND & ELLIS LLP                     MORGAN, LEWIS & BOCKIUS LLP
601 Lexington Avenue                     1111 Pennsylvania Avenue, NW
New York, New York 10022                 Washington, D.C. 20004
(212) 909-3344                           Phone: (202) 739-3000
lefkowitz@kirkland.com                   Fax: (202) 739-3001
devora.allon@kirkland.com                scott.stempel@morganlewis.com
alexia.brancato@kirkland.com             clay.everett@morganlewis.com
                                         tracey.milich@morganlewis.com
Counsel for Upsher-Smith Laboratories,
L.L.C.                                   Harvey Bartle IV
                                         Francis A. DeSimone
/s/ William A. Escobar                   MORGAN, LEWIS & BOCKIUS LLP
William A. Escobar                       1701 Market Street
Damon W. Suden                           Philadelphia, PA 19103
Clifford E. Katz                         Phone: (215) 963-5000
KELLEY DRYE & WARREN LLP                 Fax: (215) 963-5001
101 Park Avenue                          harvey.bartle@morganlewis.com
New York, New York 10178                 frank.desimone@morganlewis.com
Tel: (212) 808-7800
Fax: (212) 808-7897                      Counsel for Perrigo New York, Inc.
wescobar@kelleydrye.com
dsuden@kelleydrye.com                    /s/ L. Barrett Boss
ckatz@kelleydrye.com                     L. Barrett Boss
                                         Peter M. Ryan
Counsel for Wockhardt USA LLC and        S. Rebecca Brodey
Morton Grove Pharmaceuticals, Inc.       Thomas J. Ingalls
                                         COZEN O’CONNOR P.C.
                                         1200 19th Street NW
                                         Suite 300
                                         Washington, DC 20036
                                         (202) 912-4814
                                         (866) 413-0172 (fax)
                                         bboss@cozen.com
                                         pryan@cozen.com
                                         rbrodey@cozen.com
                                         tingalls@cozen.com

                                         Attorneys for James Nesta
      Case 2:16-md-02724-CMR Document 1509 Filed 09/09/20 Page 20 of 24




/s/ Larry Krantz                         /s/ Jeffrey D. Smith
Larry Krantz                             Jeffrey D. Smith
KRANTZ & BERMAN LLP                      Alice Bergen
747 Third Avenue                         DECOTIIS, FITZPATRICK, COLE &
32nd Floor                               GIBLIN, LP
New York, NY 10017                       Glenpointe Centre West
(212) 661-0009                           500 Frank W. Burr Boulevard
(212) 355-5009 (fax)                     Suite 31
lkrantz@krantzberman.com                 Teaneck, NJ 07666
                                         (201) 907-5228
Attorney for James Brown                 jsmisth@decotiislaw.com
                                         abergen@decotiislaw.com
/s/ Amy B. Carver
Amy B. Carver                            Attorneys for Robin Hatosy
WELSH & RECKER, P.C.
306 Walnut Street                        /s/ Alyssa C. Hughes
Philadelphia, PA 19106                   Alyssa C. Hughes
(215) 972-6430                           Larry Mackey
abcarver@welshrecker.com                 Neal Brackett
                                         Bradley Love
Attorney for Tracy Sullivan Divalerio    BARNES & THORNBURG LLP
                                         11 South Meridian Street
/s/ Robert E. Connolly                   Indianapolis, IN 46204
Robert E. Connolly                       (317) 261-7881
LAW OFFICE OF ROBERT E.                  Alyssa.hughes@btlaw.com
CONNOLLY                                 Larry.mackey@btlaw.com
301 N. Palm Canyon Drive                 Neal.brackett@btlaw.com
Suite 103, #214                          Bradley.love@btlaw.com
Palm Springs, CA 92262
(215) 219-4418                           Attorneys for Nisha Patel
bob@reconnollylaw.com
                                         /s/ Thomas H. Lee, II
Attorney for James Grauso                Thomas H. Lee, II
                                         Jeffrey J. Masters
                                         Carla G. Graff
                                         DECHERT LLP
                                         Cira Centre
                                         2929 Arch Street
                                         Philadelphia, PA 19104
                                         Tel: (215) 994-4000
                                         Fax: (215) 994-2222
                                         thomas.lee@dechert.com
                                         jeffrey.masters@dechert.com
                                         carla.graff@dechert.com

                                         Attorneys for David Rekenthaler
     Case 2:16-md-02724-CMR Document 1509 Filed 09/09/20 Page 21 of 24




/s/ Stephen A. Miller                   /s/ James A. Backstrom
Stephen A. Miller                       James A. Backstrom
David Reichenberg                       JAMES A. BACKSTROM,
Calli Jo Padilla                        COUNSELOR AT LAW
COZEN O’CONNOR P.C.                     1515 Market Street
1650 Market Street                      Suite 1200
Suite 2800                              Philadelphia, PA 19102
Philadelphia, PA 19103                  (215) 864-7797
(215) 665-6938                          jabber@backstromlaw.com
(215) 253-6777 (fax)
samiller@cozen.com                      Attorney for Marc Falkin
dreichenberg@cozen.com
cpadilla@cozen.com                      /s/ Robert E. Welsh, Jr.
                                        Robert E. Welsh, Jr.
/s/ Henry E. Klingeman                  Alexandra Kitei
Henry E. Klingeman                      WELSH & RECKER, P.C.
KLINGEMAN CERIMELE                      303 Walnut Street
60 Park Place                           Philadelphia, PA 19106
Suite 1100                              (215) 972-6430
Newark, NJ 07102                        (215) 972-6436 (fax)
(973) 714-3474                          rewelsh@welshrecker.com
henry@klingemanlaw.com                  akitei@welshrecker.com

Attorney for David Berthold             Attorneys for Kevin Green
Attorneys for Richard Rogerson
                                        /s/ Michael Gerard Considine
/s/ Thomas H. Suddath, Jr.              Michael Gerard Considine
Thomas H. Suddath, Jr.                  Laura Elizabeth Miller
Anne Rollins                            Shrey Sharma
Michael Lowenstein                      SEWARD & KISSEL LLP
Thomas Reilly                           One Battery Park Plaza
REED SMITH LLP                          New York, NY 10004
Three Logan Square                      (212) 574-1334
1717 Arch Street                        considine@sewkis.com
Philadelphia, PA 19103                  millerl@sewkis.com
(215) 851-8209                          sharma@sewkis.com
(215) 851-1420 (fax)
tsuddath@reedsmith.com                  Attorneys for Jill Nailor
arollins@reedsmith.com
mlowenstein@reedsmith.com
treilly@reedsmith.com

Attorneys for Maureen Cavanaugh
      Case 2:16-md-02724-CMR Document 1509 Filed 09/09/20 Page 22 of 24




/s/ David Schertler                      /s/ Edward B. Schwartz
David Schertler                          Edward B. Schwartz
Lisa Manning                             Nicholas V. Albu
SCHERTLER & ONORATO, LLP                 Andrew C. Bernasconi
901 New York Avenue                      REED SMITH LLP
Suite 500                                1301 K Street NW
Washington, DC 20001                     Suite 1000
(202) 628-4199                           Washington, DC 20005
lmanning@schertlerlaw.com                Telephone: (202) 414-9200
                                         eschwartz@reedsmith.com
Attorneys for Konstantin Ostaficiuk      nalbu@reedsmith.com
                                         abernasconi@reedsmith.com
/s/ G. Robert Gage, Jr.
G. Robert Gage, Jr.                      Counsel for Heritage
GAGE SPENCER & FLEMING LLP               Pharmaceuticals, Inc.
410 Park Avenue
New York, NY 10022                       /s/ Brian J. Smith
(212) 768-4900                           Michael Martinez
grgage@gagespencer.com                   Steven Kowal
                                         Lauren Norris Donahue
Attorneys for Ara Aprahamian             Brian J. Smith
                                         K&L GATES LLP
/s/ Wayne A. Mack                        70 W. Madison St., Suite 3300
Wayne A. Mack                            Chicago, IL 60602
Sean P. McConnell                        Telephone: (312) 372-1121
Sarah O'Laughlin Kulik                   michael.martinez@klgates.com
DUANE MORRIS LLP                         steven.kowal@klgates.com
30 S. 17th Street                        lauren.donahue@klgates.com
Philadelphia, PA 19103                   brian.j.smith@klgates.com
Tel: (215) 979-1152
wamack@duanemorris.com                   Counsel for Mayne Pharma Inc.
spmcconnell@duanemorris.com
sckulik@duanemorris.com

Counsel for Aurobindo Pharma USA, Inc.
     Case 2:16-md-02724-CMR Document 1509 Filed 09/09/20 Page 23 of 24




/s/ Jan P. Levine                       /s/ Brian T. Feeney
Jan P. Levine                           Brian T. Feeney
Robin P. Sumner                         GREENBERG TRAURIG, LLP
Michael J. Hartman                      1717 ARCH ST.
TROUTMAN PEPPER HAMILTON                Suite 400
SANDERS LLP                             Philadelphia, PA 19103
3000 Two Logan Square                   (215) 988-7812
Eighteenth & Arch Streets               feeneyb@gtlaw.com
Philadelphia, PA 19103                  serotaj@gtlaw.com
Telephone: (215) 981-4000
jan.levine@troutman.com                 Roger B. Kaplan
robin.sumner@troutman.com               GREENBERG TRAURIG, LLP
michael.hartman@troutman.com            500 Campus Drive
                                        Suite 400
Counsel for Defendant West-Ward         Florham Park, NJ 07932
Pharmaceuticals Corp. (n/k/a Hikma      (973) 360-7957
Pharmaceuticals USA, Inc.)              kaplanr@gtlaw.com

                                        James Ian Serota
                                        GREENBERG TRAURIG, LLP
                                        200 Park Avenue
                                        Metlife Building
                                        New York, NY 10166
                                        (212) 801-2277
                                        serotaj@gtlaw.com

                                        Attorneys for Defendant Dr. Reddy’s
                                        Laboratories, Inc.
     Case 2:16-md-02724-CMR Document 1509 Filed 09/09/20 Page 24 of 24




                               CERTIFICATE OF SERVICE

       I, Chul Pak, hereby certify that on September 9, 2020 I caused a true and correct copy of

the foregoing document to be served upon the parties of record via CM/ECF.




                                            /s/ Chul Pak
                                            Chul Pak

                                            Counsel for Mylan Inc.,
                                            Mylan Pharmaceuticals, Inc., UDL
                                            Laboratories, Inc., and Mylan N.V
